Exhibit 10.9

 



THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (“THE
ACT”) OR UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY STATE (THE “LAWS”). THESE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION AND QUALIFICATION OF THESE SECURITIES UNDER THE ACT
AND THE LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION AND QUALIFICATION ARE NOT REQUIRED UNDER THE ACT AND THE LAWS.

 

OPTION AGREEMENT

 

THIS OPTION AGREEMENT (this “Agreement”) is entered into and effective as of the
effective date shown on Exhibit A (the “Effective Date”), by and between NuGene
International, Inc., a Nevada corporation (the “Company”), and the Optionholder
shown on Exhibit A (“Optionholder”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the Company and the Optionholder certify and agree
as follows:

 

1.          Grant of the Right to Purchase Stock. For value received, the
Company hereby grants to Optionholder, and Optionholder is entitled to, upon the
terms and subject to the conditions set forth in this Agreement, an option (the
“Option”) to purchase from the Company, at Optionholder’s option, the number of
shares (the “Number of Shares”) of the Company’s Common Stock at the purchase
price set forth on Exhibit A (the “Exercise Price”). For purposes of this
Option, the Common Stock described herein shall be referred to as the “Shares”.

 

2.          Exercise Period. Subject to the vesting schedule set forth on
Exhibit A, the Option may be exercised with respect to all or a portion of the
vested Shares, and shall be exercisable during the term of the Option which
expires on the expiration date (the “Expiration Date”) shown on Exhibit A, after
which date this Option shall terminate as to any unexercised portion hereof.

 

3.          Exercise of the Purchase Rights. Subject to this Agreement, the
purchase rights set forth in this Agreement are exercisable by Optionholder at
any time prior to the expiration of the applicable term set forth in Section 2,
by tendering to the Company at its principal office a notice of exercise in the
form attached to this Agreement as Exhibit B (the “Notice of Exercise”), duly
completed and executed, together with a cashier’s check or wire transfer (or
other mode of payment acceptable to the Company) in the amount of the aggregate
purchase price of the Shares to be purchased, together with all applicable
transfer taxes, if any; provided, however, in no event may Optionholder exercise
less than lesser of the minimum share exercise quantity (the “Minimum Share
Exercise Quantity”) as shown on Exhibit A or the number of unexercised Shares in
any single Notice of Exercise. Upon receipt of the Notice of Exercise and the
payment of the purchase price therefore, the Company shall issue to Optionholder
a share certificate for the number of Shares purchased.

 

4.          Reservation of Shares. The Company shall at all times have
authorized and reserved a sufficient number of shares of its Common Stock to
provide for the exercise of the rights to purchase the Shares as provided in
this Agreement.

 



1

 

 

5.          No Rights as Shareholder. This Agreement does not entitle
Optionholder to any voting rights or other rights as a shareholder of the
Company prior to the issuance of a stock certificate representing the Shares.

 

6.          Option Nontransferable. The Option may not be sold, pledged,
assigned or transferred in any manner without the written consent of the
Company.

 

7.          Adjustments of Option Price and Number of Shares. The number and
character of Shares issuable upon exercise of this Option (or any shares of
stock or other securities or property at the time receivable or issuable upon
exercise of this Option) and the Option Price therefore, are subject to
adjustment upon the occurrence of the following events:

 

            (a)       Adjustment for Reclassification, Reorganization or Merger.
In case of any reclassification or change of the outstanding securities of the
Company or of any reorganization of the Company (or any other corporation the
stock or securities of which are at the time receivable upon the exercise of
this Option) on or after the date hereof, or in case, after such date, the
Company (or any such other corporation) shall merge with or into another
corporation or convey all or substantially all of its assets to another
corporation, then and in each such case the Holder of this Option, upon the
exercise hereof at any time after the consummation of such reclassification,
change, reorganization, merger or conveyance, shall be entitled to receive, in
lieu of the stock or other securities and property receivable upon the exercise
hereof prior to such consummation, the stock or other securities or property to
which such Holder would have been entitled upon such consummation if such Holder
had exercised this Option immediately prior thereto, all subject to further
adjustment as provided in paragraph (b) hereof; in such case, the terms of this
Section 7(a) shall be applicable to the shares of stock or other securities
properly receivable upon the exercise of this Option after such consummation.

 

            (b)       Adjustment for Stock Splits, Stock Dividends,
Recapitalization, etc. The Option Price of this Option and the number of Shares
issuable upon exercise of this Option shall each be proportionally adjusted to
reflect any stock dividend, stock split, reverse stock split, combination of
shares, reclassification, recapitalization or other similar event affecting the
number of outstanding Shares that occurs after the date of the Option.

 

8.          Other Adjustments. Except as provided in Section 7, no adjustment on
account of dividends or interest on Common Stock as the case may be, will be
made upon the exercise hereof.

 

9.          No Fractional Shares. No fractional shares of Common Stock will be
issued in connection with any exercise hereunder. In lieu of any fractional
shares which would otherwise be issuable, the Company shall pay cash equal to
the product of such fraction multiplied by the fair market value of one share of
common stock on the date of exercise, as determined in good faith by the
Company’s Board of Directors

 

10.        Representations and Warranties of Optionholder. The Optionholder
represents and options as follows:

 

(a)       The Optionholder understands that the Company has limited business
operations and revenues to date. The Optionholder has had adequate opportunity
to obtain publicly available information concerning the business of the Company.
The Company has not nor does it have any obligation to disclose any material
non-public information to Optionholder, nor will the Company have any obligation
to update Optionholder with any material non-public information of which it may
become aware after the date hereof. The Optionholder has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Company, is able to bear the risks of
an investment in the Company and understands the risks of, and other
considerations relating to, the purchase of its Securities.

 



2

 

 

(b)          Any Securities to be acquired hereunder are being acquired by the
Optionholder for the Optionholder’s own account for investment purposes only and
not with a view to resale or distribution.

 

(c)          Optionholder either has a pre-existing personal or business
relationship with the Company or its officers, directors or controlling persons,
or by reason of Optionholder’s business or financial experience, or the business
or financial experience of their professional advisors who are unaffiliated with
and who are not compensated by the Company, directly or indirectly, have the
capacity to protect their own interests in connection with any purchase of the
Company’s Securities.

 

(d)          Optionholder is not aware of the publication of any advertisement
in connection with the offer or sale of the Securities.

 

(e)          The Optionholder understands that the Securities have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
the securities laws of any state thereof or the securities laws of any other
jurisdiction, nor is such registration contemplated. The Optionholder
understands and agrees further that the Securities must be held indefinitely
unless they are subsequently registered under the Securities Act and appropriate
state securities laws or an exemption from registration under the Securities Act
and appropriate state securities laws covering the sale of the Securities as
applicable, is available. The Optionholder understands that legends stating that
the Securities has not been registered under the Securities Act and state
securities laws and setting out or referring to the restrictions on the
transferability and resale of the Securities will be placed on the certificates
representing the Securities. The Optionholder’s overall commitment to the
Company and other investments that are not readily marketable is not
disproportionate to the Optionholder’s net worth and the Optionholder has no
need for immediate liquidity in the Optionholder’s investment in the Company.

 

(f)          The Optionholder has had the opportunity to review the Company’s
public reports filed with the Securities and Exchange Commission (the “SEC
Filings”). The Optionholder has not been furnished any literature other than the
SEC Filings and is not relying on any information, representation or warranty by
the Company or any of its affiliates or agents, other than information contained
in the SEC Filings, in determining whether to purchase any of the Company’s
Securities. 

 

(g)          The Optionholder understands that certain forward-looking
statements that may be contained in the SEC Filings by their nature involve
significant elements of subjective judgment and analysis that may or may not be
correct; that there can be no assurance that such forward-looking statements
will be accurate; and that such forward-looking statements should not be relied
on as a promise or representation of the future performance of the Company.

 

(h)          The Optionholder has consulted to the extent deemed appropriate by
the Optionholder with the Optionholder’s own advisers as to the financial, tax,
legal and related matters concerning an investment in the Company and on that
basis believes that an investment in the Company is suitable and appropriate for
the Optionholder. 

 

3

 



 

(i)          If the Optionholder is a natural person, he or she has the legal
capacity and all requisite authority to purchase the Securities and to perform
all the obligations required to be performed by the Optionholder hereunder. If
the Optionholder is a corporation, partnership, trust or other entity, it is
authorized to purchase the Securities and otherwise to comply with its
obligations under this Agreement. The person signing this Agreement on behalf of
such entity is duly authorized by such entity to do so. Such execution, delivery
and compliance by or on behalf of the Optionholder does not conflict with, or
constitute a default under, any instruments to which the Optionholder is bound,
any law, regulation or order to which the Optionholder is subject, or any
agreement to which the Optionholder is a party or by which the Optionholder is
or may be bound.

 

(j)          The principal residence of the Optionholder is in the jurisdiction
indicated below the Optionholder’s signature hereto, or if the Optionholder is a
corporation, partnership, trust or other entity, such Optionholder is organized
and qualified under the law of the state indicated below.

 

(k)          The Optionholder acknowledges that legal counsel to the Company
does not represent any Optionholder, and that legal counsel to the Company shall
owe no duties directly to that Optionholder. The Optionholder acknowledges that
legal counsel to the Company has not represented the interests of Optionholder,
or any documents or agreements related to the investment, including this
Agreement. The Optionholder represents and options that it has not revealed or
disclosed any confidential information to legal counsel to the Company, and that
Optionholder has either engaged independent legal counsel to represent them with
respect to the investment, or has had the opportunity to do so.

 

(l)          The Optionholder is an “accredited investor” within the meaning of
Rule 501 of Regulation D under the Securities Act.

 

11.         Tax Issues. Optionholder acknowledges that Company has given
Optionholder no tax advice regarding the Option.

 

12.         Market Stand-Off.

 

12.1          In connection with any underwritten public offering by the Company
or its successor of its equity securities pursuant to an effective registration
statement filed under the Securities Act of 1933, as amended, in connection with
the initial public offering, the Optionholder shall not sell, make any short
sale of, loan, hypothecate, pledge, grant any option for the purchase of, or
otherwise dispose of or transfer for value or otherwise agree to engage in any
of the foregoing transactions with respect to any of the Company’s (or its
successor’s) equity securities without the prior written consent of the Company
and its underwriters, for such period of time from and after the effective date
of such registration statement as may be requested by the Company or such
underwriters; provided, however, that in no event shall such period exceed one
hundred eighty (180) days.

 

12.2          Notwithstanding the foregoing, the Optionholder shall be subject
to the market stand-off provisions of this Section 12 only if the executive
officers of the Company are also subject to similar arrangements.

 



4

 

 

12.3          In order to enforce the provisions of this Section 12, the Company
(or its successor) may impose stop-transfer instructions with respect to the
Company’s equity securities, including the Shares, until the end of the
applicable stand-off period.

 

13.         Representations and Warranties. The Company hereby represents and
warrants, to and for the benefit of the Optionholder, as follows:

 

13.1          Company Duly Organized. Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of Nevada and
has all necessary power and authority to perform its obligations under this
Option;

 

13.2          Option Duly Authorized. The execution, delivery and performance of
this Option has been duly authorized by all necessary actions on the part of
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms;

 

13.3          No Conflicts. This Option does not violate and is not in conflict
with any of the provisions of the Company’s Articles of Incorporation or Bylaws;
and

 

13.4          Issuance of Shares. The Company covenants that all Shares that may
be issued upon the exercise of rights represented by this Option, upon exercise
of the rights represented by this Option and payment of the Exercise Price, all
as set forth herein, will be duly authorized, validly issued, fully paid and
nonassessable and free from all liens and charges in respect of the issue
thereof. The Company agrees that its issuance of this Option shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for securities of
the Company upon the exercise of this Option.

 

14.         Miscellaneous.

 

14.1          Governing Law. This Agreement is made in Orange County,
California, and it shall be construed exclusively in accordance with and
governed in all respects by the laws of the State of California without regard
to California’s conflict-of-law provisions. All parties hereby consent to the
exclusive venue and jurisdiction of the federal and state courts located in San
Diego County, California for any and all claims arising from or related to this
Agreement.

 

14.2          Entire Agreement. This Agreement constitutes the final, complete
and exclusive agreement between the parties pertaining to the subject of this
Agreement, and supersedes all prior and contemporaneous agreements. None of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver. No waiver shall be binding unless executed in writing by the
party making the waiver. Any changes or supplements to this Agreement must be in
writing and signed by both of the parties.

 

14.3          Assignment. This Agreement shall be binding on, and shall inure to
the benefit of, the parties and their respective heirs, legal representatives,
successors and permitted assigns. Any assignment of the Option by Optionholder
shall be subject to receipt of the prior written consent of the Company and the
assignee agreeing to all of the representations, warranties and covenants
contained herein.

 



5

 

 

14.4          Notices, Etc. All notices, requests, demands or other
communications that are required or permitted under this Agreement shall be in
writing and shall be deemed to have been given at the earlier of the date when
actually delivered to a party or three (3) days after being deposited in the
United States mail, postage prepaid, return receipt requested, and addressed as
follows, unless and until any of such parties notifies the others in accordance
with this Section of a change of address:

 



  The “Company”: NuGene International, Inc.     72912 Cowan, Suite A     Irvine,
CA 92614     Attention: Chief Financial Officer         “Optionholder”: See
Exhibit A

  

14.5         Cost and Expenses of Enforcement. If any legal action or any
arbitration or other proceeding is brought for the enforcement of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover attorneys’ fees and other costs incurred in or associated with that
action or proceeding, in addition to any other relief to which such party may be
entitled.

 

14.6          Severability. In the event that any one or more of the provisions
contained in this Agreement or in any other document referenced in this
Agreement, shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or any other such
document.

 

14.7         Time is of the Essence. Time is of the essence in construing each
provision of this Agreement.

 

14.8         Interpretation. The headings set forth in this Agreement are for
convenience only and shall not be used in interpreting this Agreement. The
parties acknowledge that each party has reviewed and revised, or have had an
opportunity to review and revise, this Agreement. Therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

14.9         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. A faxed signature shall
be as valid as an originally executed signature.

 

6

 

 

IN WITNESS WHEREOF, the parties have caused this Option Agreement to be executed
as of the Effective Date. 

      NuGene International, Inc.,         By:       Ali Kharazmi, Chief
Executive Officer         Optionholder          

 

7

 

 

EXHIBIT A

OPTION TERMS

 

Effective Date:   August 14, 2015       Optionholder (including address):      
                                        Number of Shares:   1,000,000      
Vesting Provisions:   Ratably over 24 months       Exercise Price:   $1.50      
Expiration Date:   Five years from the effective date.       Minimum Share
Exercise Quantity:   25,000       Other:   Cashless exercise option



 

IN WITNESS WHEREOF, the parties agree to the terms shown on this Exhibit A.

 

NuGene International, Inc.,

 



By:       Ali Kharazmi, Chief Executive Officer       Optionholder          





 

8

 

 

Exhibit B

 

Notice of Exercise

 

To:          Chief Financial Officer

NuGene International, Inc.

 

(1)          The undersigned Optionholder (“Optionholder”) hereby elects to
purchase ____________________ (_______) shares of the Common Stock of NuGene
International, Inc., a Nevada corporation (the “Company”), pursuant to the terms
of the Option Agreement dated as of ______________ (the “Option Agreement”)
between the Company and Optionholder, and tenders herewith payment of the
purchase price for such shares in full, together with all applicable transfer
taxes, if any.

 

(2)          In exercising Optionholder’s rights to purchase the Common Stock of
the Company, the undersigned hereby confirms and acknowledges the
representations made in Section 10 of the Option Agreement.

 

(3)          Please issue a certificate or certificates representing said shares
of Common Stock in the name of the undersigned or in such other name as is
specified below.

 



            (Name)             (Address)         OPTIONHOLDER         By:      
    Name:           Date:  

 



9

